 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalAssociation of Machinists and Aero-APPENDIXspaceWorkers,AFL-CIO, LocalLodge 590(Wayne Manufacturing Company)andGary L. San-ner and Paul King, II. Cases 21-CB-3939 and 21-CB-3953February 22, 1972DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYOn October 23, 1971, Trial Examiner Leo F. Light-ner issued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions and hasdecided to affirm the Trial Examiner's rulings, findings,and conclusions, and to adopt his recommended Or-der, i as modified herein.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner as modified and hereby orders thatInternationalAssociation of Machinists and AerospaceWorkers, AFL-CIO, Local Lodge 590, its officers,agents, and representatives, shall take the action setforth in the Trial Examiner's recommended Order,with the following modifications:1.Delete paragraph 2(b) and substitute therefor thefollowing:"(b) Refund to Gary L. Sanner, who was required byRespondent to pay a reinstatement fee such as has beenfound herein to be improperly assessed, the sum of $75;and reimburse Paul King II for any reinstatement feepaid by him to obtain his reemployment."2. Substitute the attached notice for the Trial Ex-aminer's notice.'The Respondent has excepted to the inclusion of the words "eachemployee of the Employer" in Sec 2(b) of the Trial Examiner's recom-mendedOrder Inasmuchas both the allegationsof the complaint and thematters litigated at the hearingwere confined solely to the discharge ofemployeesGary L Sannerand Paul King II, we shall amendthe Order todirecta refund to them onlyNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause, or attempt to cause,Wayne Manufacturing Company to dischargeGary L. Sanner or Paul King II or otherwise todiscriminate against them in regard to the hire ortenure of employment or terms or conditions ofemployment of employees in violation of Section8(a)(3) of the Act.WE WILL make Paul King II whole for any lossof pay he may have suffered by reason of his dis-charge on April 2, 1971, and WE WILL reimbursehim for any reinstatement fee paid by him to ob-tain his reemployment.WE WILL reimburse Gary L. Sanner for thereinstatement fee of $75 paid by him to avoid adischarge at our request.WE WILL NOT cause, or attempt to cause, saidEmployer to discriminate in regard to the hire ortenure of employment of any employee except tothe extent authorized by an agreement made inaccordance with Section 8(a)(3) of the Act. Thismeans we will not request the discharge of anyemployee who is covered by a union-shop agree-ment for any reason other than the failure of suchemployee to tender the payment of an initiation feeor periodic dues.WE WILL notify said Employer, in writing, thatwe withdraw our request for the termination ofemployment of Gary L. Sanner and Paul King II,and WE WILL notify each of said employees, inwriting, that we are withdrawing our request fortermination of their employment.INTERNATIONALASSOCIATION OFMACHINISTS ANDAEROSPACEWORKERS, AFL-CIO,LOCAL LODGE590(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.195 NLRB No. 98 IAM, LOCAL 590515Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Eastern Columbia Building, 849 South Broad-way, Los Angeles, California 90014, Telephone 213-688-5200.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELEO F. LIGHTNER, Trial Examiner: This proceeding washeard beforeme inLos Angeles, California, on August 19,1971, upon the complaint of General Counsel, as amended,and the answer of International Association of Machinistsand Aerospace Workers, AFL-CIO, Local Lodge 590, hereinreferred to as Respondent.' The complaintallegesviolationsof Section 8(b)(2) and (1)(A) and Section 2(6) and (7) of theLaborManagementRelations Act, 1947, as amended, (61Stat. 136; 65 Stat. 601; 73 Stat. 519; 29 U.S.C. Sec. 151,etseq.),herein called the Act. The parties waived oral argu-ments and briefs filed by the General Counsel and Respond-ent have been carefully considered.Upon the entire record,' and from my observation of thewitnesses, I make the following:FINDINGS AND CONCLUSIONSITHE BUSINESS OF THE EMPLOYERWayne Manufacturing Company, herein referred to asEmployer, is a corporationengaged inthe manufacture ofstreet sweepers, with a plant located at 1201 East LexingtonStreet, Pomona, California. The Employer annually, a repre-sentative period, sells and ships products valued in excess of$50,000 directly to customers located outside the State ofCalifornia.The complaint alleges, the answer admits, and I find thatthe Employer is an employer engaged in commerce and inoperations affecting commerce within the meaning of Section2(2), (6), and (7) of the Act.IITHE RESPONDENT IS A LABOR ORGANIZATIONThe complaintalleges, the answer admits, and I find thatRespondent,at all times material,isand has been a labororganization within the meaning of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESThe IssuesThe principal issues raised by the pleadings and litigated atthe hearing are whether the Respondentengaged inconductin contravention of the provisions of Section 8(b)(2) and(1)(A) by on or about March 8, 1971, (a) attempting to causethe Employer to discharge Gary L. Sanner for nonpaymentof dues pursuant to the provisions of a union-security clauseat a time when Sanner was under no statutory obligation topay such dues; or (b) on or about March 8, 1971, attemptingto cause the Employer to discharge Sanner without first in-forming Sanner of his dues obligation pursuant to the provi-sions of the union-security clause and without affording San-ner a reasonable opportunity to satisfy such dues obligations;or (c) on or about April 2, 1971, causing the Employer todischarge Paul King, II, for nonpayment of dues pursuant of'A charge was filed on March 17, 1971, in Case 21-CB-3939 A chargewas filed onApril 6, 1971, in Case 21-CB-3953 A ConsolidatedComplaintwas issuedon May 21, 1971,and amended at the outset of the hearingherein'The record is hereby correctedthe provisions of the union-security clause when King wasunder no such statutory obligation to pay such dues; or (d)on or about April 2, 1971, causing the Employer to dischargeKing without first informing King of his dues obligationspursuant to the provisions of the union-security clause andwithout affording King reasonable opportunity to satisfysuch dues obligations.Respondent denies the commission of any unfair laborpractice.Affirmatively, Respondent asserts that on or aboutMarch 8, 1971, after months of various types of notices,including handbills, letters to home addresses (including cer-tified mail), and verbal notices by shop stewards to delinquentemployees, the Employer was notified to enforce the contrac-tual provisions requiring termination of those employees whohad not complied with the union-security provision of theagreement. Further, Respondent further asserts that Sannerand King had ample opportunity to satisfy such dues obliga-tions between June 3, 1970, and March 1971.AgencyThe complaint alleges, the answer admits, and I find, thatThomas J. McDonald is secretary-treasurer of Respondent.McDonald credibly related that he became secretary-treasurer on October 7, 1970, and that his predecessor wasJames Smith. The complaint, as amended,alleges,and it isundisputed, that William Adkins was recording secretary ofRespondent from July 1970 until January 1971, when he wassucceeded by Peter Reitler. It is alleged and undisputed thatJames M. Bray at all times material herein was businessrepresentative of Respondent and that Robert Bannacky wasshop steward. It is undisputed that all of those named wereagentsof Respondent within themeaningof Section 2(13) ofthe Act, during the periods of time specified.In addition, Gary L. Sanner identified Paul Filpot as theUnion steward in the sheet metal department, in a periodcommencing August 1970. Sanner also identified Tony Har-ris as a shop steward in the machine shop, on the swing shift,in a period commencing September 1970. Sanner also iden-tifiedWally Kile as shop steward in the sheet metal depart-ment, inferentially on approximately August 24, 1970; how-ever, it is obscure whether Kile was on the day shift or theswing shift. Respondent has not disputed the recitation ofSanner as to the identity of these shop stewards or depart-ment stewards. Since Respondent does not dispute the agencyof shop steward Bannacky, I find it reasonable to infer thatthese other shop stewards, likewise, were agents of Respond-ent within the meaning of Section 2(13) of the Act.BackgroundIt isundisputed that, on September 2, 1969, InternationalAssociation of Machinists and Aerospace Workers, AFL-CIO, was certified as the exclusive bargaining representativefor a unit consisting of all the production and maintenanceemployees employed by the Employer at its plant in Pomona,supra,excluding office clerical employees, professional em-ployees, guards, and supervisors, including assistant foremen,as defined by the Act, in Case 21-RC-11154.On June 3, 1970, the International, for and on behalf ofRespondent, and the Employer entered into a collective-bar-gaining agreement,which provides that it was effective fromMarch 7, 1970, to and including November 1, 1972, coveringthe unit of employees described. The agreement contains,inter alia,provisions for checkoff and union-security, as fol-lows: 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDARTICLE XXIII-CHECK-OFFUpon receipt of a legally revocable written assignmentfrom an employee,the Employer agrees to deduct on thefirst pay day of each month from the wages due anyemployee who is a memberof the Unionan amountequal to one(1) month's union dues as designated by theSecretary-Treasurer of the Union. The Company alsoagrees that initiation fees,as designated by the Secretary-Treasurer of the Union, will be deductedin two equalincrements.All money deducted by the Company shallbe remitted to the Secretary-Treasurer of the Union onor before the thirtieth (30th) day of the month.ARTICLE XXIV, UNION SECURITYAs a condition of employment, an employee covered bythis Agreement who has made application to the Unionfor membership shall, not later than thirty-one (31) daysafter the date of the execution of this Agreement,become and remain a member of the Union in goodstanding during the term of this Agreement.A new employee not covered by paragraph one (1) abovewho is covered by this Agreement shall, as a conditionof employment, become a member of the Union on theforty-sixth (46th) day after a date of hire or transfer intothe bargaining unit and remain a member in good stand-ing during the term of this Agreement.Any other employee not covered under paragraphs one(1)or two (2) who hereafter makes application tobecome a member of the Union, shall, within thirty-one(31) days thereafter, become and remain a member of theUnion in good standing during the term of this Agree-ment.Effective February 1, 1971, it shall become a conditionof employment that all employees covered by this Agree-ment shall, at the expiration of forty-five (45) days ofcontinuous on-the-job employment,become and remainmembers of the Union.Failure to comply with the above conditions where ap-plicable will make the affected employee subject to ter-mination upon written request from the Union.On September 21, 1970, Bray, business representative ofDistrict Lodge 120, which includes Respondent herein, byletter, advised Richard Black, Director of Industrial Rela-tions for the Employer,inter alia:Enclosed is a copy of the official letter of final notifica-tion of Local Lodge 590 to those employees who have"made application to the union for membership" butwho have failed to become members by tendering theirinitiation fee and dues.Thisletter explains the em-ployees' obligation under Article XXIV, paragraph 1, ofthe Company-Union Agreement. It likewise explains thepenalty for failure to comply with Article XXIV.The Union granted these employees an eight-one-day[sic, 81-day] extension to comply with the Agreement.You must admit that the Union has made every reasona-ble effort to secure voluntary compliance ...[The letter then listed the 41 employees whom Respond-ent was requesting the employer to discharge, by reasonof the alleged delinquency in the matter of dues. Neitherof the Charging Parties, King and Sanner, are included.]Attached to the Union's letter of September 21 to Blackwas a copy of a form letter, bearing the date of September 19,1970, signed by Bill Adkins, recording secretary of Respond-ent, and inferentially mailed to members of the Union.' The'Respondent was unable to produce evidence that its letter of September19, 1970,was, in fact,ever mailed to or came to the attention of eitherUnion's letter advised,inter alia,that application for unionmembership"not later than 31 days after the date of theexecution of this agreement,"by action of the membership,had been extended,for the purpose of deadline, from July 4to September 1, 1970. McDonald related that this deadlinewas later extendedto October 31, 1970.Alleged Unfair LaborPractit.esThe events relative to each of the Charging Parties are nextset forth,under the nameof each.Gary L.SannerThe Employer's work record for Sanner reflects that hewas initially employed on March 3,1969.He was laid offfrom November 7, 1969,untilMay 27, 1970. During thisperiod of time it appears that a strike commenced on January10, 1970,and was terminated on March 7,1970.While San-ner did not participate actively in the activities of the Unionduring the period of strike, he was not employed by theEmployer during that period.Sanner wasemployed fromMay 27, 1970, until September 8, 1970, when he was placedon a leave of absence by reason of an industrial injury.Sannerwas againemployed from November 3, 1970, until August 9,1971, when hewas againplaced on a leave of absence byreason of an industrial injury.Sanner related that he first filled out an application forUnion membership in August 1969, inferentially during theUnion's organizing campaign.No initiation fee or dues werecollected. Sanner asserted at that time the employees wereadvised that they would be apprised of the initiation fee at alater time.'Sanner did not attend any union meetings be-tween that time and August 1970, and it is reasonable to inferthat he did not attend any union meetings thereafter. OnAugust 24, 1970, Sannerwas givena checkoff form by Filpot,steward in the sheet metal department.He filled out the formand returned it to Filpot the same day. This form contained,inter alia,the home address of Sanner as of that time.' Blackrelated that the Union did not file this checkoff form with theEmployer until October 26, 1970.During the last week of August, Sanner related that Filpotadvised him that he had to fill out a new membership applica-tion form and pay an initiation fee.' Sanner credibly relatedthat he gave a money order, dated August 28, 1970, to Filpot,in the amount of $12.00, to cover membership applicationsand 1 month's dues for himself and his stepbrother, LonnieMcCully. James Smith, secretary-treasurer, executed a re-ceipt bearing such a notation.7 Sanner asserted that these dueswere for the month of August.'Sanner or King,the Charging Parties hereinRespondent,in its brief,acknowledges no dues obligation resulted fromthis applicationSanner related he moved inFebruary 1971I find no substance to the contention of the Respondent,in its brief, thatSanner was inaccurate in describing the amount of $6 00 as an initiation feeand a month's dues McDonald related that there were no separate monthlydues for the month when the initiation fee was appliedThe receipt,dated August 28, bears the following notation"For twoapplications-self and stepbrother(Lonnie McCully) "Respondent,in its brief,would assert that these dues were applicableto the month of July,explainingthat they were applied to the last monthfor which dues remained unpaid in the light of the moratorium, granted bythe membership,initially until September 1, and later until October 31, forthe applicationformembership, and consequently the application of theUnion-Security provision, I am unable to find any merit in a contention ofRespondent that dues were payable for months prior to the month of ap-plication for membership IAM, LOCAL 590517Sanner related that he cut his thumb and was on leave ofabsence from September 8 to November 3, 1970. On Septem-ber 21, he went to the plant to obtain his tools and talked toTony Harris, shop steward in the machine shop, about 3:30p.m. He inquired of Harris what his dues would be, if any,while he was off work. Harris advised him the dues would be50 cents for any portion of the month up to 15 days. Harrisalso advised him that he would have to make the payment toMcDonald, the Union treasurer. Sanner advised Harris hedid not know the location of the union hall. Harris advisedhim it was on Mission Street, in Pomona, opposite GeneralDynamics. Sanner asserted that he proceeded to the unionhall, accompanied by his wife, arriving there about 3 p.m.'Sanner first went to the office of a different local of the sameInternational and was advised that Respondent was locatednext door He went to the office of Respondent and found thedoor locked. Sanner related that there had been a posting, atthe plant, that Monday was the only day the union officewould be open, and that it would be open between 2 and 5p.m.10 Sanner related that he went to the back door and foundit also locked. Sanner returned to the union hall on Monday,September 28, and on Monday, October 12, about 3 p.m., andeach time found the doors locked. Sanner returned to theunion hall on Monday, October 26, and found an auditorfrom the International headquarters in Washington present.McDonald was not there. Sanner inquired if he could pay hisdues to the auditor. The auditor responded that he could notaccept dues as he did not work there. The auditor advised himthat the dues were 50 cents per month for months when hewas off work. Sanner returned to the union hall, on Monday,November 2, about 3 p.m., and again found the door locked."Sanner returned to work on Tuesday, November 3, 1970.Sanner, at that time, was on the swing shift, which com-menced at 3:30 p.m. Sanner talked to Tony Harris, stewardin the machine shop, at Harris' machine. Sanner inquired ofHarris what Sanner's total dues would be and Harris advisedhim it would be 50 cents for September, 50 cents for October,and $7.60 for November. Sanner explained his reason forinquiring was that Sanner did not know the amount he owed.While Sanner had executed a checkoff form previously, hewas aware of the fact that he did not have a check due fromthe Employer from which dues could be checked off. Sannerthen inquired if he could pay the amount to Harris. HarrisIt is obvious if Sanner talked to Harris at 3.30 p in , as he related, hecould not have arrived at the union office at 3 p.m. If, as the Respondentcontends, the notice relative to the union office being open on Mondays,from 2 to 5 p in , was not posted until after McDonald took office, onOctober 7, it is possible that Sanner was in error as to the date of his firsttrip to the union office However, I do not find this inaccuracy, if it is aninaccuracy, of substantial importance to findings which follow10McDonald asserted this notice was first posted after he became secre-tary-treasurer on October 7 1 find it unnecessary to resolve this conflict" Sanner explained that he did not make any effort to contact McDonaldat work as they were not allowed to do so In addition, he did not knowMcDonald, never having met himMcDonald asserted that when he became financial secretary, on October7, 1970, he established office hours on every Monday, except the firstMonday of each month, from 2 to 5 p m. McDonald published these officehours by notice posted on plant bulletin boards at all three plantsMcDonald acknowledge he did not have a record of the time he wasactually present in the union office in October and November McDonaldwas inconsistent in first asserting he was in the office on Mondays aftertaking office "with the exception of going out to lunch, and going to the postoffice, or to the bank, which was seldom," then asserting the business repre-sentative posts a notice on the door when McDonald would not be there,or would be late, on these Mondays McDonald admitted that union busi-ness, details obscure, kept him away from the office on some MondaysIcredit the assertions of Sanner relative to the union office being closedwhen he went there to pay his duesresponded that he was not allowed to accept money and thatSanner would have to pay it to McDonald.12 Sanner acknowl-edged that he made no further attempt, during 1970, to payMcDonald.Sanner credibly related that he did not attend any meetingsof the Union, including a meeting for ratification of the con-tract at thetimeof settlement of the strike in March 1971."Sanner did not see any handbills or union literature in regardto employees who had signed membership applications andinferentially were in default relative to dues payments. Sannercredibly related that he did not receive any written or oralcommunication, in 1970, from the Union relative to his duespayment.Under date of February 19, 1971, the Union, by letter overthe signature of McDonald, advised Black that 24 namedemployees should be terminated at the close of their workshift on March 1 by reason of their failure to comply with theconditions of Article XXIV, union-security, of the collective-bargaining agreement. Sanner and King were among thoselisted.A copy of that letter was sent by registered mail toSanner and received by him on Friday, February 20. OnMonday, February 23, about 8 a.m., Sanner discussed thisletterwith Black. Black advised Sanner that he must be inarrears in his dues payments. Sanner and Black then checkedSanner's work record and determined that the months in-volved must have been September, October, and November. 14The followingmorning,Sanner went to Black's office and inBlack's presence wrote a check, payable to the Union, in theamount of $8.60, to cover dues of 50 cents for the month ofSeptember, 50 cents for the month of October, and $7.60 forthe month of November. The same day Sanner had his wifemail the check to the Union."Sanner credibly related that he received no advice from theUnion relative to his deficiency, either before or after mailingof the check, other than a copy of the letter to Black. 16 Duringthe first week of March, Sanner received an envelope contain-ing his check, which contained a notation that it had beenvoided, together with a check from Respondent in theamount of $22.70, dated March 9." There was no letter of" Harris was not called as a witness, and Respondent made no explana-tion of its failure to call himRespondent, in its brief,assertsthat Sanner had full knowledge that shopstewards were not bonded and, inferentially, thus not permitted to collectdues, "as required by the Labor Management Relations Act " If Respondentthus would attribute knowledge of the Act to Sanner, or knowledge of thelimitations the Union placed on stewards, I find such contentions withoutmerit" While Respondent produced no evidence to the contrary, it asserts inits brief that the fact that Sanner's work record lists him as "eligible forrecall" implies he attended the March 7 meeting No evidence requires orwould support such a finding" The months claimed by Respondent are August, September, and Octo-berRespondent, in its brief, urges that by reason of Sanner applying formembership in 1969, his August payment was applied to July 1970, and hismembership lapsed by his failure to pay 50 cents in September and October"substitution for dues while on leave of absence " McDonald asserted San.ncr's membership lapsed on October 31" This check, inaccurately dated January 23, rather than February 23, isin evidence" While McDonald asserted that he mailed a notice of deficiency toSanner on approximately January 20, the Respondent was unable toproduce a copy of the letter The Respondent did produce a return registeredreceipt, signed by Peggy L Sanner, who credibly related the letter containedsome information about an election The record is such that I am unable tofind the recitation of McDonald, absent a copy of the letter, adequate toestablish that Sanner was advised of his deficiency on or about January 21McDonald was inaccurate and unpersuasive" On March 17, 1971, Black supplied Sanner with a record of duesdeductions made, pursuant to his checkoff authorization, reflecting pay-ments to the Respondent of December 1970, $7 50, January 1971, $7 50;(Cont.) 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDexplanation accompanying these checks,and the checks werewrapped in a plain sheet of white paper.18By letter dated March 9,signed by McDonald,addressedto Black,Respondent advised the Employer that it was re-questing the termination of six named employees,includingSanner and King,for nonpayment of dues. Sanner did notreceive a copy of this letter from the Respondent but didreceive a copy of it from Black on March 17.On March 17,Black,by letter,advised Sanner that he would be terminatedApril 1 by reason of a demand made by the Respondent,through its secretary-treasurer,because of asserted noncom-pliance on the part of Sanner with article XXIV of the collec-tive-bargaining agreement.The letter asserts that the em-ployer accepts no responsibility for this action.Sanner related that he was advised by Black that he wouldbe required to pay a $75.00 reinstatement fee to the Union ifhe were to avoid a discharge."Sanner related that he sent acheck for$75.00,together with a check for $8.60, and re-turned the Union's check of$22.70,and all of this was for-warded to Respondent,inferentially approximatelyMarch17.Black acknowledged that,in oral discussions with Bray, hewas advised that Sanner's name should be removed from thelist of those to be terminated by reason of Respondent's re-ceipt of the reinstatement fee. Subsequently,on March 23,Bray,by letter to Black,advised the Employer to removeSanner's name from the list of those to be discharged, byreason of the payment of the $75.00 reinstatement fee.It is undisputed that the Employer did not advise the Un-ion when employees were off the payroll by reason of layoff,including a layoff resulting from an industrial accident. Mc-Donald asserted that the Union did not know that Sanner wasunemployed during the period from September 8 to Novem-ber 3.2°When King returned on March 4,he called the plant andwas advised of the existence of the strike.King related thathe then called the union hall the same day and was advisedthat a meeting was scheduled for Saturday,March 7. Kingattended the meeting and was advised that the employeeswere to return to work on Monday,March 9.King was notrecalled at that time.In March or April, King inquired of anunidentified employees as to what was going on and wasadvised there was an initiation fee of $6.50. King related thathe mailed this amount to the Union but never received anacknowledgement or a membership card.21King returned to work on August 25,1970, and was laidoff on November27, 1970.During this period of time, onNovember 15, King sent a money order in the amount of$7.50 to the Union.22King credibly related that after he returned to work, inAugust 1970,he did not talk to anyone from the Unionrelative to dues obligations,during that entire period of em-ployment,endingNovember 27. King asserted that helearned from other employees that the dues were $7.50 amonth.King related that he contemplated a layoff in Septem-ber, and again in October,neither of which occurred. It wasfor this reason that he decided in November that he shouldforward a payment,which he did.The layoff of King lasted from November 27, 1970, untilFebruary 8, 1971. King related that one of the employees,whom he identified as Jim Grice, had a list with about 27names of employees on it, whom Grice advised had to pay aninitiation fee of $75.00.King saw this list sometime afterFebruary 15. King acknowledged his name was on the list."King asserted that he had learned a few days previouslythat Bob Bannacky was "the steward." King located Ban-nacky and inquired as to the meaning of the communication.Bannacky advised that all of those listed had to pay $75.00.Paul King, IIThe Employer's work record for King reflects that he wasinitially employed on August 11, 1969. He was laid off onNovember 7, 1969 and was reemployed on August25, 1970.During this period of time the strike commenced on January10, 1970,and continued until March7, 1970.King was againlaid off on November27, 1970,and reemployed on February8, 1971. King was terminated,at the request of the Union foralleged nonpayment of dues, onApril 2,1971.King wasreemployed on May 5,1971, and was employed at the timeof the hearing,August 19.King did not know if he was a member of Respondent. Hedid not know if he had ever signed a membership application.King credibly related that after his layoff in November 1969he left the State of California for a period approximating 4 to5months, returning on March 4,1970. King'smembershipapplication is dated August 1969.February 1971, $7 60; and March 1971, $7 60" McDonald assertedthe $22.70 was returned in March because, "He[Sanner] had lapsed out. He was no longer a member That's why I sent hismoney back " Asked why the money was not returned upon receipt, Mc-Donald explained,"Because I felt certain he would come down and finishpaying his reinstatement fee"These amounts were Employer deductions.McDonaldgaveno explana-tionof why he expectedSanner topay thebalance of a reinstatement feeMcDonald asserted the initiation fee was $75 00 commencing November 1,and the reinstatement fee was $75.00 after that date19Ihave found,supra,that McDonald, in effect, corroborated the neces-sity of such a payment relative to Sanner's asserted"lapse" of membership.1°However, there can be no question that Harris, union steward, knewthese facts" While King asserted he paid this amount by money order, it is notcredited on the Union records. King did not produce any evidence of thispayment I find it unnecessary to make any finding relative to it, for reasonsexplicatedinfra." McDonald acknowledged that the Union's dues record of King re-flected credits of a $6 00 payment applied to July and $1 50 applied toAugustMcDonald asserted that when monies were received they werecredited to earlier months than the date of receipt, if dues for such a monthwere unpaid. McDonald asserted that the card also indicated that King'smembership lapsed on October 31McDonald acknowledged the $7 50 credited to July and August werereceived in November.It appears undisputed that King was unemployedduring the entire month of July and was employed only during the last 5working days in the month of August McDonald did not take issue withthe recitation of Sanner,that Sanner was advised by Harris, steward in themachine shop, that dues for members were 50 cents a month during monthsof unemploymentThis wouldalso appear applicable to months where the employees workedonly a few days While it was stipulated that the Grand Lodge constitutionof the International provides that a member cancels his membership bynonpayment of dues for a period of 90 days, thereisnoevidence of theapplication of this provision to a person who is not a member, as wasapparently true in the case of King I am unable to find any evidence fromwhich an accurate conclusion can be drawn as to whether asserted duesdeficiencies are applicable to months of unemployment, or a month wherean employee works only 5 daysMcDonald's assertion that when a check, and inferentially any otherpayment, is received from the Employer, it is applied to the last unpaidmonth, butonly so long as the member is still in good standing,is inaccurateIf, as asserted by McDonald, King'smembership lapsed on October 31, hispayment thereafter on November 15 was after that date. The same appliesto the dues deduction payments received from the Employer for the accountof Sanner after his asserted lapse of membership.E1Ifind it reasonable to imply that this was a copy of the Respondent'sletter of February 19, to Black,containing24 names,supra,in which theUnion requested termination of those named IAM, LOCAL 590519King responded that he only owed for 2 months, October andNovember, which amounted to $15.00. King also advisedBannacky that he had heard there was a 50-cent charge formonths off which made a total of $16.00. King explained thathe had been off during December and January. Bannackyresponded that Bannacky would check and let King know thefollowing day. King credibly related that the following dayBannacky advised King that all he owed was $16.00 and hewould be all clear." King did not offer to pay the $16.00 atthat time.King related that there was a sign on the bulletin boardthatMcDonald, secretary-treasurer, would be at the unionhall between 2 and 5 p.m. on Friday, February 19. Kingdescribed this as a special notice. King at that time wasworking on the swing shift, which commenced at 3:30 p.m.King went to the union hall at 2 p.m. on February 19 andfound the front and back doors were locked. King describeda sign on the door as stating that it would be open from 2 to5 p.m. King described another employee, whose first name isAlex, as also being present. King waited until 3 p.m. at theunion office. He then went to work.2S King related that theunion office was also supposed to be open on Mondays from2 to 5 p.m. King returned to the union hall at 2- p.m. onMonday, February 22. He found the same employee presentas previously. They found the doors locked.26 King remaineduntil 3 p.m. and then went to work. King then went to talkto Bannacky and inquired as to what he should do. Bannackyadvised King that there was nothing to do but try again.King mailed a check in the amount of $16.00 to Respond-ent on February 26, 1971, and advised Bannacky of his inten-tion to do so. This check was returned to King, by Respond-ent, on March 11, with an endorsement on the reverse sidestamped void. King took the returned check to the shop andshowed it to Bob Bannacky. King then inquired what hecould do. Bannacky responded that he did not know. Kingadvised Bannacky that King wanted to see McDonald. Ban-nacky responded that McDonald was "not in," that Ban-nacky had no idea when he would be back, and suggested thatKing see Larry, the night steward in the machine shop. Larryadvised King to talk to Sanner. King advised Larry that Kingwould not pay a $75.00 reinstatement fee. Sanner advised himthat the best thing he could do was to talk "to the NLRB andfile charges".King credibly related that he had not received any com-munication from the Union advising him that he was inarrears in the payment of dues.21 The first notice he receivedwas a letter from the Employer signed by Black, dated March17, advising him that he would be terminated on April 1, byreason of a demand from McDonald, secretary-treasurer ofRespondent. The reason stated was noncompliance with arti-cleXXIV of the collective-bargaining agreement. The Em-ployer also advised that it accepted no responsibility for thecontemplated action." Bannacky did not appear as a witness and the Union made no explana-tion of its failure to call him" McDonald asserted he was in the union office 8 hours on February 19,except he went out for lunch He "presumed" the doors were unlocked"unless the last person going out locked them." He usually goes in the backdoor which is closer to his office On this conflict, I credit King" McDonald asserted the doors were unlocked on February 22 On thisconflict, I credit King" McDonald asserted he had mailed a letter to King,on January 20,1971, advising Kingof hisdues obligations,which was returned with anotation"Refused " The certified mail receipt reflects the letter was mailedto King's former address, from which he had moved in July 1970 King'scheck, in the amount of $16 00, dated February 26, contains his correctaddressBy telegram on April 5, King was advised to report to thepersonnel office. Upon reporting, he was advised of his dis-charge. King returned to work for the Employer on May 5.The circumstances of his rehiring are obscure.I have found,supra,that on February 19, 1971, by letter,Respondent requested the Employer to discharge 24 namedemployees, including Sanner and King; Respondent made asubsequent demand, by letter of March 9, for the dischargeof 6 named employees, including both Sanner and King; onMarch 23, Respondent notified the Employer to remove thename of Sanner but again requested the discharge of 3 em-ployees, including King; by letter of March 29, Respondentreduced this number to 2, including King.Black related that between February 19 and the termina-tion of King, he had 10 to 15 conversations with variousunion officials, includingMcDonald, Bray, Ridgon, presi-dent, and Harold Neibur, chief steward. Black explained thathe asserted that the Employer did not feel it should rush intoterminatingpeople, particularly by reason of past union de-mands for terminations which were subsequently withdrawn.The Employer desired to avoid terminating any employeeunjustly. Black called attention to the substantial reductionin the number for whom the Union sought termination be-tween the dates of February 19 and March 9. Black assertedthat the union officials assured him that the employees hadbeen given ample opportunity to satisfy their obligations.Black acknowledged that he was advised, by the union offi-cials, that employees' names would be deleted if paymentswere made within a stated time. The Union did file twogrievances involving the failure of the Employer to dischargeSanner and King.King credibly denied ever being advised, by the Union, thathis dues had to be paid within 90 days to avoid a lapse ofmembership, and he denied any knowledge of the constitu-tion of the International.Concluding FindingsThe allegations of the consolidated complaint are consid-ered seriatim.It is alleged that on or about March 8, 1971, Respondentattempted to cause the Employer to discharge Sanner fornonpayment of dues pursuant to the provisions of the union-security clause at a time when Sanner was under no statutoryobligation to pay such dues.The evidence establishes that the collective-bargainingagreement was entered into on June 3, 1970. Its provisionscontained,inter alia,provisions for union-security requiringan employee to make application for membership not laterthan 31 days after the date of the execution of the agreement.This deadline was extended to October 31. Sanner applied formembership on August 28, 1970, and simultaneously paid theinitiationfee,which included 1 month's dues. Respondentapplied this payment to the month of July. It is the erroneouscontention of the Respondent that Sanner's membershiplapsed, by reason of nonpayment of dues for the months ofAugust, September, and October, and thus the lapse occurredon October 31, 1970.It is undisputed that Sanner was on a leave of absence, byreason ofan industrialinjury, from September 8, to Novem-ber 3, 1970. McDonald related that an employee is not re-quired to pay dues "as such" when he is not working. Mc-Donald then asserted an employee who is not working issupposed to pay 50 cents a month unemployment dues. Mc-Donald asserted that, since the Employer did not advise theUnion of the layoff of employees, the Union did not know ofthe layoff of Sanner. However, I have found,supra,thatSanner did advise Harris, union steward, of the fact of hislayoff. I find it reasonable to imply that this constituted 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDknowledge to the Union.Accordingly,I find that Sanner'smembership obligations were not in default,as asserted byRespondent,on October 31.In addition,I find that Sanner made every reasonable effortto make the required payments and was unable to do so onlybecause the Union office was not open when he sought totender the payments.In addition,Sanner attempted to makepayment to the International auditor,and to steward Harris,both of whom declined to accept the payment from Sanner.It is alleged that on or about March 8,1971, Respondentattempted to cause the Employer to dischar#e Sanner withoutfirst informing Sanner of his dues obligations and withoutaffording Sanner a reasonableopportunity to satisfy suchdues obligations.I have found,supra,from undisputed evidence that sucha request was made by Respondent to the Employer withoutprior notice to Sanner on February 19, 1971, and thereafterrenewed on March 9. As a result, on March 17, Black advisedSanner that he would be terminatedon April1.Respondent'sletter to Black,of March23, 1971,requests the removal ofSanner's name from the list of those to be terminated, byreason of his submitting a $75.00 reinstatement fee.It is undisputed that on February23, 1971,Sanner hadforwarded a check to Respondent,in the amount of $8.60, tocover the month of November,as well as the50-cent-per-month unemployment dues for September and October. Ihave found that this check,together with a check of Respond-ent for dues which had been deducted by the Employer pur-suant to a dues checkoff authorization for the months ofDecember, January, and February, were forwarded to San-ner. According to McDonald,this was by reason of Sanner'smembership having lapsed onOctober 31.While McDonald asserted that the Union had publicizedthe request for members to advise the Union of any changeof address or any layoff, McDonald acknowledged that hehad no knowledge whether such notices ever came to theattention of either Sanner or King. McDonald asserted San-ner and King would only have knowledge of it if they hadattended union meetings or read a newsletter.There is noevidence Sanner ever attended a union meeting or read anewsletter,and King attended only the meeting at the termi-nation of the strike.It is alleged that on or about April 2, 1971, Respondentcaused Employer to discharge King for nonpayment of duespursuant to the provision of the union-security clause at atime when King was under no statutory obligation to paysuch dues.I have found thatKing was laidoff on November 7, 1969,and recalled on August25, 1970.King was again laid off onNovember 27, 1970, and recalled on February 8, 1971. It isthus patent that King was unemployed during the periodcommencing June 3, 1970, when the collective-bargainingagreement was executed, until August 25.On November 15,1970, King remitted the amount of $7.50. McDonald creditedthis payment as $6.00 for the month of July and $1.50 towarddues for the month of August. It is apparent that dues werenot due and payable from King for months when he wasunemployed,and this included July and August.Ifind itreasonable to infer, from the information supplied by Harristo Sanner, that dues would not be payable by King for themonth of August,since there were only 5 workdays com-mencing on the date of his recall in that month. Since King'sdues obligation would appear to be limited to the months ofSeptember and October, it follows that McDonald's assertionthat King was delinquent,by reason of nonpayment of duesmonths of September and October, and that he had remittedthe appropriate amount of dues for one of those 2 months.King was in layoff status during the months of December1970 and January 1971. Accordingly, there was no furtherdues liability on the part of King, during that period, exceptfor the 50-cent-per-month unemployment dues.It is alleged that on or about April 2, 1971, Respondentcaused the Employer to discharge King without first inform-ing King of his dues obligations, pursuant to the provisionsof the union-security clause and without affording King areasonable opportunity to satisfy such dues obligations.I have found undisputed King's assertion that he receivedno notice of dues obligations directly from the Respondent atany time prior to the union letter of February 19 to theEmployer. I have also found King's efforts to make paymentat the union office were frustrated by reason of the unavaila-bility of anyone to accept such payments. When King didremit $16.00, to cover the months of October and Novemberas well as the 50-cent unemployment dues for the months ofDecember and January, this amount was returned by Re-spondent.McDonald's recitation requires a conclusion thatthis amount was remitted because it was not sufficient toconstitute a payment of the reinstatement fee of $75.00, towhich the Union was not at that time entitled. That theUnion instigated and obtained the discharge of King is notundisputed.It is undisputed that Sanner avoided discharge only bypaying a $75.00 reinstatement fee. I find it reasonable to inferthat King was required to pay a like fee to obtain reinstate-ment on May 5, 1971.The provisions of the union-security clause are next consid-ered. The first clause provides that an employee covered bythis Agreement "who has made application to the Union formembership" shall no later than 31 days after the date of theexecution of the Agreement become and remain a member ofthe Union in good standing during the term of the agreement.While both Sanner and King signed applications for member-ship forms in August 1969, it must be concluded that theUnion disregarded those applications. Otherwise there wouldhave been no reason for Filpot advising Sanner that a newmembership application was required on August 28, 1970.King did not make such an applicationin 1970.The second provision is that an employee not covered bythe above provision but who is covered by the agreementshall, as a condition of employment, become a member of theUnion on the 46th day after the date of hire. In the case ofKing, since he was rehired on August 25, it would appear thathe would have had 46 days thereafter before a dues liabilitywould attach.The third provision is that any other employee, not coveredby one of the two preceding provisions, who makes applica-tion to become a member shall, within 31 days (inferentiallyafter employment) become and remain a member of the Un-ion during the term of the agreement. Finally it is providedthat effective February 1, 1971, it shall be a condition ofemployment that all employees covered by the agreementshall, at the expiration of 45 days of continuous on-the-jobemployment, become and remain members of the Union.It is undisputed that the initiation fee was$6.00 until Octo-ber 31, 1970, and that payment of that amount constitutedthe payment of 1 month's dues. After October 31, 1970, theinitiation fee, and a reinstatement fee, were,in each instance,$75.00.The facts in theAerojet-General Corporationcase28 arefor a period of 90 days, and that his membership consequentlyRocket and Guided Missile Lodge 946, InternationalAssociationoflapsed on October 31,1970,must be considered erroneous. ItMachinists and Aerospace Workers, AFL-CIO (Aerojet-General Corpora-follows that King's dues obligations applied only to thenon),186 NLRB No77 IAM, LOCAL 590521squarely in point relative to the matter of the Union's dutyto inform the employee of his obligations, to permit the em-ployee to protect his job tenure. In that case, the Board said:29Both the Board and the courts had held that a union seekingto enforce the union-security provisionagainst anemployeehas a "fiduciary" duty to "deal fairly" with the employeeaffected. "At a minimum this duty requires the union toinform the employee of his obligations in order that the em-ployee may take whatever action is necessary to protect hisjob tenure."J0In theConductroncase" the Board found a failure on thepart of the Union to adequately advise an employee of hisobligation to pay unemployment dues, during a period ofunemployment, where the Union obtained a discharge of saidemployee, a failure on the part of the Union to meet itsobligations constituting conduct violative of Section 8(b)(2)and (1)(A) of the Act. The Board reaffirmed its earlierfindings12 that the Union may not evade its duty and thendemand the dismissal of the employee when he becomes de-linquent in the payment of his dues.In theSpector Freightcase" the Board held that the Un-ion's insistence upon an employee's discharge predicatedupon nonpayment of dues for a prehire period was violativeof Section 8(b)(2) and (1)(A) of the Act.Accordingly, for the reason stated, I find that Respondent,by attempting to cause the Employer to discharge Sanner onor about February 19 and March 9, 1971, and by causing theEmployer to discharge King, on April 2, 1971, for failure, ineach instance, to pay a reinstatement fee to which Respond-ent was not entitled, thereby caused, and attempted to cause,the Employer to discriminate in regard to the hire and tenureof employment, or terms and conditions of employment, ofeach employee, in violation of Section 8(a)(3), and thus en-gaged in conduct which constituted unfair labor practiceswithin the meaning of Section 8(b)(2) and (1)(A) of the Act.IV THE EFFECTOF THE UNFAIR LABORPRACTICESUPON COMMERCEThe activities of Respondent, set forth in section III, above,occurring in connection with the business operations ofWayne Manufacturing Company, set forth in section I,above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, andsuch of them as have been found to be unfair labor practicestend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and that it take certain affirmative action designedto effectuate the policies of the Act. I have found that Re-spondent unlawfully sought and obtained the discharge ofPaul King, II, on April 2, 1971. However, I have also foundthat Paul King, II, was reemployed by Wayne on May 5,1971, under circumstances which are obscure in this record.Therefore, I shall recommend that Respondent be ordered tonotify the Employer that it has no objection to the continuedemployment of Paul King,II, and that Respondent make himwhole for any loss of pay he may have suffered by paymentto him of a sum of a money equal to that which he would haveearned as an employee of Wayne Manufacturing Company,between April 2, 1971, and May 5, 1971, less his net earningsduring saidperiod.Said payment shall be computed in themanner established inN.L.R.B. v. Seven-Up Bottling Ca,Inc.,344 U.S. 344. Interest on backpay shall be computed inthe manner set forth inIsis Plumbing & Heating Co., Inc.,138NLRB 716."In addition,I shall order Respondent to repay King thereinstatement fee, if any,paid by King to obtain reemploy-ment.Iwill further recommend that Respondent make GaryL. Sanner whole by repayment to him of the reinstatementfee, which Respondent obtained solely by reason of its persist-ence that it would insist, improperly, upon the discharge ofSanner in the event such payment was not made."CONCLUSIONS OF LAW1Wayne Manufacturing Company is an employer withinthe meaning of Section 2(2), engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Respondent is a labor organization within the meaningof Section 2(5) of the Act.3.By causing Wayne Manufacturing Company to dis-charge Paul King, II, on April 2, 1971, and by attempting tocause said Employer to dischargeGary L. Sanner on or aboutMarch 9,1971, thereby causing, and attempting to cause, theEmployer to discriminatein regardto the hire or tenure ofemployment or terms or conditions of employment of saidemployees in violation of Section 8(a)(3) of the Act, Respond-ent has engaged in, and is engaging in, unfair labor practiceswithin themeaning of Section 8(b)(2) and (1)(A) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of the Act.RECOMMENDED ORDER36Upon the basis of the foregoing findings of fact and conclu-sions of law, and pursuant to Section 10(c) of the Act, Ihereby recommend thatInternationalAssociation of Ma-chinists and Aerospace Workers, AFL-CIO, Local Lodge590, its officers, agents,and representatives, shall:1.Cease and desist from:(a) Causing or attempting to cause Wayne ManufacturingCompany to discharge an employee in violation of Section8(a)(3) of the Act, or otherwise to discriminate against anemployee in regard to his hire or tenure of employment orterms or conditions of employment.(b) In any like or related manner restraining or coercingemployees of Wayne Manufacturing Company in the exerciseof rights guaranteed in Section 7 of the Act, except to the" Id10CitingNL R B v Hotel, Motel and Club Employees' Union, Local568,320 F 2d 254, 258 (C A 3), enfg 136 NLRB 888 AccordNL.R.B.v Local 182,InternationalBrotherhood of Teamsters,401 F 2d 509 (C A2), cert denied 394 U S 213,enfg156 NLRB 335, amended 169 NLRBNo 164,InternationalUnion of Electrical,Radio andMachine Workers vNL R B,307 F 2d 679, 683 (C A D C ), cert. denied 371 U S. 936, enfg129 NLRB 1379, and 130 NLRB1286,TeamstersLocal Union No 122,I B T (August A Busch & Co of Mass, Inc),173 NLRB No 194,GraniteCity Steel Company,169 NLRB 1009" Conductron Corporation,183 NLRB No 54" Hotel, Motel and Club Employees'Union,Local 568, supra" Spector Freight System, Inc,123 NLRB 43, 4431Local No 4, United Slate, Tile, Composition Roofers, Damp and Water-proof Workers Association, AFL-CIO (Avon Sheet Metal Co.),140 NLRB384" Local Union No. 749, International Brotherhood ofBoilermakers, IronShipbuilders, Blacksmiths, Forgers & Helpers, AFL-CIO (California & Blow-pipe & Steel Co, Inc)192 NLRB No 58"In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and Order, andall objections thereto shall be deemed waived for all purposes 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDextent that such rights may be affected by the agreementrequiring membership in a labor organization as a conditionof employment in accordance with Section 8(a)(3) of the Act,as modified by the Labor Management Reporting and Disclo-sure Act of 1959.2. Take the following affirmative action necessary to effec-tuate the policies of the Act:(a)NotifyWayne Manufacturing Company that the Re-spondent has no objection to the employment of Paul King,II, and furnish Paul King, II, a copy of such notification.(b) Refund to each employee of the Employer, includingGary L. Sanner and Paul King, II, who, between October 31,1970, and May 5, 1971, were required by Respondent to paya reinstatement fee such as has been found herein to be im-properly assessed, the sum of $75.00.(c)Make Paul King, II, whole for any loss of pay he mayhave suffered by reason of his discharge between the dates ofApril 2, 1971 and May 5, 1971, as provided in "The Remedy"herein.(d) Rescind, in a writing sent to the Employer, its requestfor the termination of Gary L. Sanner and Paul King, II.(e)Notify Gary L. Sanner and Paul King, II, in writing,if they are still employed by the Employer, that it has re-scinded its request for their termination of employment andthat it will not require them to perform any act or pay anymonies as a condition of continued employment, except topay that sum of money which is uniformly required as aninitiation fee or periodic dues in accordance with an agree-ment requiring membership in Respondent as authorized inSection 8(a)(3) of the Act.(f) Post at its offices and its meeting places where memberswho are employed by the Employer meet copies of the at-tached notice marked "Appendix".31 Copies of said notice, onforms to be provided by the Regional Director for Region 21,shall after being duly signed by Respondent's representativesbe posted by Respondent immediately upon receipt thereofand be maintained by Respondent for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to members are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(g) Upon receipt from said Regional Director of additionalcopies of said notice, sign them and mail them to the RegionalDirector for Region 21, for posting at the plant of the Em-ployer at Pomona, California, the Employer being willing soto do.(h)Notify said Regional Director, in writing, within 20days from the date of the receipt of this Trial Examiner'sDecision, what steps the Respondent has taken to complytherewith. It is further recommended that, unless on or before20 days from the date of the receipt of this Trial Examiner'sDecision the Respondent shall notify said Regional Director,in writing, that it will comply with the Recommended Or-der," the National Labor Relations Board issue an orderrequiring the Respondent to take the action aforesaid." In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board", shall be changed to read"Posted Pursuant to a Judgment of the United States Court of Appeals,enforcing an Order of the National Labor Relations Board"11 In the event that this Recommended Order be adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order what steps Respondenthas taken to comply herewith"